—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered September 3, 1997, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *491review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenge to the prosecutor’s summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the prosecutor’s comments did not exceed the bounds of permissible rhetoric afforded counsel during summation (see, People v Ashwal, 39 NY2d 105).
The defendant’s present contentions regarding the adequacy of the presentence report are not properly before this Court inasmuch as he did not raise this issue at the sentencing hearing (see, People v Karlas, 208 AD2d 767; see also, People v Walworth, 167 AD2d 622). Notably, the defendant does not suggest how any of the omitted information might have led the court to conclude that a lesser sentence was appropriate. In any event, given the defendant’s criminal history and the circumstances of this particular crime, which information was before the sentencing court, the sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83). S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.